UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

hh esha tS it ORE EP SS A tl lH he SB x
J&J SPORTS PRODUCTIONS, INC., ;
Plaintiff,
v. ORDER
HUGO M. SICHA, individually and d/b/a La :
Cascada; WILSON O. SICHA, individually and 19 CV 10112 (VB)
d/b/a La Cascada; and SANTA MARTHA, INC.,
an unknown business entity d/b/a La Cascada,
Defendants.
eee awe a0 oe ~X

 

Plaintiff commenced this action on October 31, 2019. (Doc. #1). On November 1, 2019,
summonses were issued as to defendants Hugo M. Sicha and Santa Martha, Inc. (Docs. ##7, 8).
A summons was issued as to defendant Wilson O. Sicha on November 5, 2019. (Doc. #10).

Plaintiff filed affidavits of service as to defendants Hugo M. Sicha and Santa Martha,
Inc., on January 7 and 13, respectively. (Docs. ##11, 12), According to the affidavits, Hugo M.
Sicha was served on December 21, 2019 (Doc. #11), and Santa Martha, Inc., was served on
December 6, 2019. Their deadlines to answer, move, or otherwise respond to the complaint have
expired, see Fed. R. Civ. P. 12(a), and they have not answered, moved, or otherwise responded to
the complaint.

In addition, plaintiff has not filed proof of service as to defendant Wilson O. Sicha, and
plaintiff's time to do so expired on January 29, 2020. See Fed. R. Civ. P. 4(m).

Accordingly, it is HEREBY ORDERED that by February 18, 2020, plaintiff shall seek
certificates of default as to defendants Hugo M. Sicha and Santa Martha, Inc., and provided those
defendants remain in default, by March 18, 2020, shall move for default judgment as to those
defendants, in accordance with Judge Briccetti’s Individual Practices Attachment A.

If piaintiff fails to satisfy either deadline, the Court may dismiss the case for failure
to prosecute or failure to comply with court orders. Fed. R. Civ. P. 41(b).

Dated: February 3, 2020
White Plains, NY
SO ORDERED:

JUL

Vincent L. Briccetti
United States District Judge

 

 
